NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1532-15T2

KAPIL GOEL,

        Appellant,

v.

NEW JERSEY DEPARTMENT OF
CORRECTIONS,

     Respondent.
____________________________

              Submitted June 7, 2017 – Decided           June 29, 2017

              Before Judges Accurso and Lisa.

              On appeal from the New Jersey Department of
              Corrections.

              Kapil Goel, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lisa A. Puglisi,
              Assistant Attorney General, of counsel;
              Christopher C. Josephson, Deputy Attorney
              General, on the brief).

PER CURIAM

        Kapil Goel appeals from a November 4, 2015 final agency

decision of the Department of Corrections denying his request

for an international transfer to serve out his sentence in the
United Kingdom pursuant to N.J.S.A. 30:7d-1 and N.J.A.C. 10A:10-

6.1 to -6.9.   Because there is no proof that the Commissioner's

decision was made with malicious intent or on a constitutionally

impermissible basis, we affirm.       See Shimoni v. N.J. Dep't of

Corr., 412 N.J. Super. 218, 223-24 (App. Div. 2010).

    Goel is a State prisoner housed at the Central Reception

and Assignment Facility in West Trenton.      He was sentenced in

2009 to two consecutive six-year terms, each subject to the

periods of parole ineligibility and supervision required by the

No Early Release Act, N.J.S.A. 2C:43-7.2, following his guilty

plea to two counts of vehicular homicide, N.J.S.A. 2C:11-5, and

driving under the influence, N.J.S.A. 39:4-50.       The 2008

accident giving rise to his convictions took the lives of his

two closest friends and roommates, passengers in his car when he

drove into a telephone pole at over ninety miles per hour after

a night of drinking.   He is scheduled for release in September

2018, when he will begin serving his three-year parole

supervision term.   He is, however, subject to an Immigration and

Customs Enforcement order of removal, apparently attendant to

the expiration of his H1-B visa while serving his sentence.

    In September 2014, Goel, a dual citizen of the United

Kingdom and India, filed an application for an international

transfer to the U.K. pursuant to N.J.A.C. 10A:10-6.1.       Goel

                                  2                             A-1532-15T2
noted he met the eligibility criteria of N.J.A.C. 10A:10-6.3,

and proposed his transfer to a U.K. prison would save the State

the costs of his incarceration, ease overcrowding and allow him

to "meet [his] family more often and help [him] towards a more

productive re-integration into the society."   Goel explained

that although he received undergraduate and masters' degrees in

biomedical engineering at Rutgers and was employed thereafter in

Branchburg as an assistant scientist in a biotech company, he

had few friends and no family in New Jersey.   His parents, both

physicians, lived in India but intended to retire to the U.K.1

where they would be able to visit him regularly and assist in

his reintegration into society upon release.

     The DOC processed Goel's application and solicited comment

from the Attorney General, the Middlesex County Prosecutor and

the sentencing judge.   See N.J.A.C. 10A:10-6.6(a)(5).   The

sentencing judge raised no objection to the transfer, but the

Prosecutor was strenuously opposed.   Although acknowledging that

Goel had no prior criminal record, the Prosecutor noted Goel's

blood alcohol level was twice the legal limit at the time of the

accident, and that he had been convicted of seven moving

violations in a three-year period between 2004 and 2006.   The


1
  Goel's mother passed away in 2015 while his application for
transfer was pending.

                                3                          A-1532-15T2
Prosecutor asserted that one of the victims' families was

opposed to the transfer and there was no indication that

transferring Goel would ease overcrowding or custody problems

related to language or cultural differences.   The Attorney

General likewise opposed the request.

    The Commissioner denied Goel's transfer request in

September 2015, noting that international transfers are rare and

have been approved only "when there was significant evidence

that the transfer . . . would serve to meet critical social and

rehabilitative goals for the offender," absent here.   Goel filed

an administrative appeal, contending the Commissioner should not

have considered the comments of the Prosecutor and the Attorney

General because they were received after the thirty-day period

permitted for comment in the regulation, and that his driving

record reflected, not recklessness, but having learned to drive

in India.

    The Commissioner denied the appeal on November 4, 2015.       He

determined, based on the materials provided, including the

comments of law enforcement and Goel's history, that he was

"educated and gainfully employed in the United States," that

"there are no social or rehabilitative barriers that would

warrant [his] transfer to another country" and that "transfer



                               4                            A-1532-15T2
would not serve to meet critical social or rehabilitative

goals."

    Goel appeals, contending the DOC failed to follow its own

regulations and to consider material information presented,

resulting in the infliction of "atypical and significant

hardship" on him.   We disagree.

    Our review of the Commissioner's denial of a prisoner's

application for international transfer is extremely constrained,

as the usual standard of review of agency decisions, already

limited, does not apply.   Shimoni, supra, 412 N.J. Super. at

223-24.   Although the Department is required to follow its own

regulations governing applications for transfer, there is no

entitlement to a hearing, "and the Commissioner's decision may

not be overturned unless made with malicious intent or on a

constitutionally impermissible basis.        Id. at 224.

    Applying that standard here provides no basis for reversal

of the Commissioner's decision.        The purpose of the statute

permitting international transfer of State prisoners is to

"contribute to the easing of overcrowded conditions in the State

prisons" and "increase rehabilitation of the person and reduce

custody problems in the State related to cultural and language

differences."   Senate Health and Welfare Committee, Statement to

Senate Bill No. 2229, reprinted in N.J.S.A. 30:7D-1.       The

                                   5                             A-1532-15T2
Commissioner denied Goel's transfer based on the objections

received by the Prosecutor, who is statutorily permitted to

comment, and the failure of the transfer to advance any of the

statute's goals.2

     The Commissioner's expressed reasons for the denial bear no

hint of malice or constitutional infirmity.   Although both the

Middlesex County Prosecutor and the Attorney General submitted

their comments beyond the thirty-day period allotted, the delay

does not appear attributable to the Department, which made

multiple requests for the information.   We certainly cannot find

the Commissioner erred in considering the comments of law

enforcement under those circumstances.   Cf. King v. N.J. Racing

Comm'n, 103 N.J. 412, 421 (1986) (discussing the difference

between agency efficiency and agency responsibility).   Goel's

contention that the Commissioner was likely to have approved his


2
  It appears from the record that, although Goel had been
admitted to graduate school in the U.K. shortly before the
accident and was preparing to matriculate there, he had not
lived in the U.K. since he was seven years old. Goel spent the
bulk of his upbringing in India. His parents, both physicians,
were still living there at the time Goel applied for transfer to
the U.K. to serve the remainder of his sentence. Although
Goel's parents were apparently intending to retire to the U.K.
in the event of his transfer, the record does not demonstrate
any existing network of family or friends at the time he made
his transfer request. The record further demonstrates that Goel
had adjusted to his incarceration, taking classes and
participating fully in the opportunities provided for input into
the administration of the facility.

                               6                            A-1532-15T2
request in the absence of the belatedly-received comments is

both completely speculative and ignores the Commissioner's

finding that the transfer failed to advance any of the

Legislature's goals in enacting the transfer statute.

    While it is unfortunate that Goel has been imprisoned so

far from his family and that his mother has passed during his

incarceration, those facts are insufficient to reverse the

Commissioner's decision denying Goel's request for an

international transfer.

    Affirmed.




                               7                         A-1532-15T2